Citation Nr: 0309758	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  97-34 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder. 

2.  Entitlement to service connection for a bilateral elbow 
disorder. 

3.  Entitlement to service connection for bilateral carpal 
tunnel syndrome. 

4.  Entitlement to service connection for a bilateral hand 
disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION


The appellant served in the National Guard with periods of 
active duty for training from January 5, 1979 to April 6, 
1979, November 18, 1979 to June 11, 1980, June 12, 1980 to 
December 31, 1980, and May 2, 1981 to May 16, 1981.   

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in September 1997 of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.   

This matter was remanded to the RO in September 1999. 

The issues of entitlement to service connection for bilateral 
carpal tunnel syndrome and tendonitis of the hands are 
addressed in the remand portion of this decision.  


FINDINGS OF FACT

1.  The appellant was not disabled by a bilateral knee 
disorder as a result of a disease or injury incurred or 
aggravated during active duty for training.    

2.  The appellant was not disabled by a bilateral elbow 
disorder as a result of a disease or injury incurred or 
aggravated during active duty for training.    

3.  The appellant does not have veteran status for VA 
benefits purposes for the periods of time in which she served 
on active duty for training.    




CONCLUSIONS OF LAW

1.  A bilateral knee disability was not incurred in or 
aggravated by active duty for training.  38 U.S.C.A. 
§§ 101(2), 101(22), 101(24), 1131 (West 2002). 

2.  A bilateral elbow disability was not incurred in or 
aggravated by active duty for training.  38 U.S.C.A. 
§§ 101(2), 101(22), 101(24), 1131 (West 2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Matters:  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a claimant in the development 
of a claim.  Guidelines for the implementation of the VCAA 
that amended VA regulations were published in the Federal 
Register in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  The Board finds that all relevant 
evidence has been obtained with regard to the appellant's 
claims, and that the requirements of the VCAA have in effect 
been satisfied.

All available copies of the appellant's service medical 
records are associated with the claims folder.  A service 
examination report from her National Guard service is 
associated with the claims folder.  The appellant identified 
private medical records and the RO made attempts to obtain 
such records.  In January 1998 and March 1998, the Medical 
Center of Louisiana (Charity Hospital) informed the RO that 
they had no records for the appellant.  In August 2002, the 
Brooke Army Medical Center at Ft. Sam Houston informed the RO 
that they had no records for the appellant.  In supplemental 
statements of the case dated in April 1998 and December 2002, 
the appellant was informed of these negative responses.  
Treatment records from the IMG Healthcare and from Dr. M. are 
associated with the claims folder.  A medical statement from 
Dr. B. is also associated with the claims folder.  The 
appellant was afforded a VA examination in June 1997.   

The appellant and her representative have been provided with 
a statement of the case and supplemental statements of the 
case that discuss the pertinent evidence, and the laws and 
regulations related to the claims, and essentially notify 
them of the evidence needed by the appellant to prevail on 
the claims.  In letters dated in June 1997, March 1998, March 
2002, and June 2002, the RO notified the appellant of the 
evidence that was considered and of the evidence needed to 
substantiate her claims.  The RO offered to assist her in 
obtaining any relevant evidence.  These letters gave notice 
of what evidence the appellant needed to submit and what 
evidence VA would try to obtain.  The appellant did not 
identify any additional evidence in response to the June 2002 
letter from the RO.  The appellant was afforded a hearing at 
the RO in March 1998.  There is no identified evidence that 
has not been accounted for and the appellant's representative 
has been given the opportunity to submit written argument.  
The VA notified the appellant and the appellant's 
representative of the information and any medical or lay 
evidence, not previously submitted, that is necessary to 
substantiate the claims.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Under the circumstances, the Board finds that the appellant 
has been provided with adequate notice of the evidence needed 
to successfully prove her claims and that there is no 
prejudice to her by appellate consideration of the claim at 
this time without a prior remand of the case to the RO for 
providing additional assistance to the appellant in the 
development of her claim as required by the VCAA or to give 
the representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid her in substantiating her 
claims.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist her in 
the development of the claims.  Smith v. Gober, 14 Vet. App. 
227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Pertinent Criteria

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2002). 

The Court of Appeals for Veterans Claims (Court) has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
United States Court of Appeals for the Federal Circuit, which 
recently stated that " a veteran seeking disability benefits 
must establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable."  38 U.S.C.A. § 101(2) (West 2002).  

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. 
§ 101(24) (West 2002); 38 C.F.R. § 3.6(a), (d) (2002).  Thus, 
the definitional statute, 38 U.S.C.A. § 101(24) (West 2002), 
makes a clear distinction between those who have served on 
active duty and those who have served on active duty for 
training.  The Court has held this statute, in effect, means 
that an individual who has served only on active duty for 
training must establish a service-connected disability in 
order to achieve veteran status and to be entitled to 
compensation.  

Furthermore, unless a claimant has established status as a 
veteran, neither the presumption of soundness nor the 
presumption of aggravation is applicable.  Paulson v. Brown, 
7 Vet. App. 466, at 470 (1995).  Nor is the claimant entitled 
to the benefit of the legal presumptions pertaining to 
service connection for certain disease and disabilities, for 
example, 38 U.S.C.A. § 1112 (West 2002) and 38 C.F.R. 
§§ 3.307, 3.309 (2002).  Biggins v. Derwinski, 1 Vet. App. 
474, 478 (1991).

The fact that a claimant has established status as a 
"veteran" for purposes of other periods of service (e.g., a 
prior or subsequent period of active duty) does not obviate 
the need to establish that the claimant is also a "veteran" 
for purposes of the period of active duty for training where 
the claim for benefits is premised on that period of active 
duty for training.  Mercado-Martinez v. West, 11 Vet. App. 
415, 419 (1998). 

Active duty for training is full-time duty in the Armed 
Forces performed by Reserves for training purposes or 
by members of the National Guard of any state.  
38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).

Inactive duty training includes duty (other than full-time 
duty) performed by a member of the National Guard of any 
State, under 32 U.S.C. §§ 316, 502, 503, 504, or 505, or the 
prior corresponding provisions of the law.  38 C.F.R. § 3.6 
(d) (4) (2002).  

Only service department records can establish if and when a 
person was serving on active duty, active duty for training, 
or inactive duty training.  See Cahall v. Brown, 7 Vet. App. 
232, 237 (1994). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

Analysis

Entitlement to service connection for a bilateral knee 
disorder

The appellant contends that her bilateral knee disorder first 
manifested during her period of active duty for training in 
1979.  At the hearing before the RO in March 1998, the 
appellant stated that she began having problems with her 
knees during drill time and during operating room technician 
training between January 1979 and April 1979.  The appellant 
indicated that she went to the dispensary in San Antonio, 
Texas, in 1979, at Fort Sam Houston.  She stated that she 
reported complaints of her knees collapsing and aching.  The 
appellant reported that she fell because her knees collapsed.  
The appellant stated that she was told that it was arthritis 
and she was told to take Ibuprofen and was put on sick call.  
The appellant stated that she had a follow-up appointment and 
then no other treatment.  The appellant stated that she was 
also treated for her knees in 1980 and 1981 at Charity 
Hospital.     

Having reviewed the record, the Board has determined that 
service connection is not warranted for a bilateral knee 
disorder.  The Board finds that the evidence does not 
establish that the appellant's currently manifested knee 
disorder is the result of an injury or disease incurred or 
aggravated in the line of duty during a period of active duty 
for training.  The Board finds that the preponderance of the 
evidence establishes that the appellant did not have a 
bilateral knee injury or disease incurred during her period 
of active duty for training and her current bilateral knee 
disorder had its onset after her period of active duty for 
training.      

There is current medical evidence of bilateral knee disorder.  
A June 1997 VA examination report reflects a diagnosis of 
patellar femoral syndrome of both knees.  X-ray examination 
revealed some narrowing of the medial joint space of the left 
knee consistent with some mild to moderate degenerative joint 
disease and mild degenerative joint disease of the right 
knee.  It was noted that the appellant reported that she was 
diagnosed with rheumatoid arthritis of the knees.  In a June 
1997 statement, Dr. C.B. stated that the appellant had severe 
pain in her knees.  A February 1998 medical record reflects a 
diagnosis of chondromalacia patella.  

The medical evidence of record shows that the bilateral knee 
disorder was not incurred in service and was first manifested 
many years after service.  The evidence of record shows that 
the appellant did not have a bilateral knee disorder during 
her period of active duty for training as a result of a 
disease or injury incurred or aggravated in the line of duty.  
There is no documentation or evidence of contemporaneous 
treatment for a bilateral knee injury from either military or 
private sources.  The appellant indicated that she was 
treated for a knee disorder at Charity Hospital and at the 
medical dispensary at Ft. Sam Houston.  The Board notes that 
these facilities searched for the appellant's treatment 
records and no records were found.  Clinical documentation 
establishing the presence of a bilateral knee disorder during 
the appellant's period of active duty training is not of 
record.  In fact, the service medical records dated in March 
1979 show that the appellant's knees were normal.  Service 
medical records do not reflect complaints, treatment, or 
diagnosis of a bilateral knee disorder.  There is no 
indication in the service medical records that the appellant 
sustained an injury to the knees or that she was disabled due 
to an injury in service.  Service medical records show that 
upon examination on March 23, 1979, the appellant responded 
"no" when asked if she had a trick or locked knee or painful 
or swollen joints.  The report indicates that examination of 
the appellant's lower extremities was normal.  

The appellant herself asserts that her knee pain began during 
her period of active duty for training in 1979.  The record 
shows that the appellant has training as a nurse.  

The Board has the duty to assess the credibility and weight 
to be given to the evidence.  See Madden v. Gober, 125 F.3d 
1477 (Fed. Cir. 1997) and cases cited therein.  The Board 
attaches the greatest weight to the clinical evidence 
prepared during or closely proximate to the appellant's 
period of active duty for training.  The service medical 
records were made contemporaneous to the appellant's period 
of active duty for training in 1979, when, as the appellant 
alleges, she was told she had arthritis.  The appellant's 
statements were made in 1998, over 18 years after the 
appellant's period of active duty for training in 1979.  The 
Board places less weight on the appellant's statements 
concerning her knee symptoms that it does on the objective 
medical evidence made in 1979.  As discussed above, the March 
1997 examination report indicates that the appellant's knees 
were normal and there was no diagnosis of arthritis.  

Furthermore, although the record reflects that the appellant 
is a nurse, there is no evidence that she has acquired any 
expertise required to render a medical diagnosis of 
arthritis.  See Black v. Brown, 10 Vet. App. 279, 284 (1997).  
The record shows that the appellant had training as an 
operation room technician and as a dental technician and she 
worked as a licensed practical nurse.  On the other hand, the 
physician who examined the appellant in March 1979 has the 
expertise to diagnose arthritis.  

Also, the Board may consider whether self-interest may be a 
factor in making such statements.  See Pond v. West, 
12 Vet. App. 341, 345 (1999) (observing that in case where 
the claimant was also a physician, and therefore a medical 
expert, the Board could consider the appellant's own personal 
interest); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) (holding that while interest in the outcome of a 
proceeding "may affect the credibility of testimony it does 
not affect competency to testify").  The appellant's interest 
in this matter may influence her opinion.  

Thus, the Board concludes that the appellant's statements 
regarding the onset of her bilateral knee disorder have 
little weight and the objective medical evidence dated in 
March 1979 has more evidentiary weight.  The Board finds that 
the preponderance of the evidence shows that the appellant 
was not disabled by a bilateral knee disorder due to an 
injury or disease during her period of active duty for 
training, and the appellant's current bilateral knee disorder 
did not have its onset during her period of active duty for 
training.  

Lastly, the Board notes that since the appellant has not 
established status as a veteran, she is not entitled to the 
benefit of the legal presumptions pertaining to service 
connection for certain disease and disabilities, such as 
arthritis under 38 U.S.C.A. § 1112 and 38 C.F.R. §§ 3.307, 
3.309.  

In conclusion, the Board finds that the preponderance of the 
evidence shows that the appellant was not disabled by a 
bilateral knee disorder due to an injury or disease during 
her period of active duty for training, and the appellant's 
current bilateral knee disorder did not have its onset during 
her period of active duty for training.  As discussed, 
service connection may be granted for a disease or injury 
incurred in or aggravated by a period of "active service."  
In order for active duty for training to be characterized as 
"active service" under the statutory provisions, the evidence 
must show that the appellant was disabled during such 
training from an injury incurred in or aggravated by the line 
of duty.  In this case, the evidence does not show that the 
appellant was disabled as a result of any such injury or 
symptoms or disease during the period of active duty for 
training.  See Mercado-Martinez, supra.  As such, no 
pertinent period of National Guard service constitutes 
"active service" for purposes of entitlement to compensation 
under Title 38.  The Board finds that the appellant has not 
established that she is entitled to "veteran" status based on 
a bilateral knee disorder for a period of service in the 
National Guard.  As veteran status has not been established, 
the appellant is not eligible to receive VA disability 
compensation on the basis of her National Guard service.  See 
Paulson v. Brown, 7 Vet. App. 466, at 470 (1995).  In light 
of the foregoing, service connection is not warranted for a 
bilateral knee disorder, and the appellant's claim is 
accordingly denied.

Entitlement to service connection for a bilateral elbow 
disorder

The appellant contends that her bilateral elbow disorder 
first manifested during her period of active duty for 
training.  She asserts that she was treated at Public Health.   

Having reviewed the record, the Board has determined that 
service connection is not warranted for a bilateral elbow 
disorder.  The Board finds that the evidence does not 
establish that the appellant's currently manifested bilateral 
elbow disorder is the result of an injury or disease incurred 
or aggravated in the line of duty during a period of active 
duty for training.  The Board finds that the preponderance of 
the evidence establishes that the appellant did not have a 
bilateral elbow injury or disease incurred during her period 
of active duty for training and her current bilateral elbow 
disorder had its onset after her period of active duty for 
training.      

There is current medical evidence of bilateral elbow 
disorder.  A June 1997 VA examination report reflects a 
diagnosis of ulnar nerve palsy at the elbows.  In a June 1997 
statement, Dr. C.B. stated that the appellant had severe pain 
in her elbows.  

The medical evidence of record shows that the bilateral elbow 
disorder was not incurred in service and was first manifested 
many years after service.  The evidence of record shows that 
the appellant did not have a bilateral elbow disorder during 
her period of active duty for training as a result of a 
disease or injury incurred or aggravated in the line of duty.  
There is no documentation or evidence of contemporaneous 
treatment for a bilateral elbow injury from either military 
or private sources.  The appellant indicated that she was 
treated for a bilateral elbow disorder at Public Health.  
However, the October 1980 treatment record from Public Health 
reflects a diagnosis of tendonitis of the left hand and rule 
out carpal tunnel syndrome in October 1980.  There is no 
evidence of treatment for a bilateral elbow disorder.  

Clinical documentation establishing the presence of a 
bilateral elbow disorder during the appellant's period of 
active duty training is not of record.  In fact, the service 
medical record dated March 23, 1979 show that examination of 
the appellant's upper extremities and neurological system was 
normal.  Service medical records do not reflect complaints, 
treatment, or diagnosis of a bilateral elbow disorder.  There 
is no indication in the service medical records that the 
appellant sustained an injury to the elbows or that she was 
disabled due to an injury in service.  The Board attaches the 
greatest weight to the clinical evidence prepared during or 
closely proximate to the appellant's period of active duty 
for training.  

The appellant herself asserts that her bilateral elbow 
disorder began during her period of active duty for training.  
As discussed above, the record shows that the appellant has 
training as a nurse.  

The Board has the duty to assess the credibility and weight 
to be given to the evidence.  See Madden, supra.  The Board 
places greater weight on the service medical records than the 
statements submitted by the appellant.  The service medical 
records were made contemporaneous to the appellant's period 
of active duty for training in 1979 and 1980.  The 
appellant's own statements were made in 1998, over 18 years 
after the appellant's period of active duty for training, and 
such statements are vague and general.  

Furthermore, although the record reflects that the appellant 
is a nurse, there is no evidence that she has acquired any 
expertise required to render a medical diagnosis of a 
neurological disorder such as ulnar nerve palsy.  See Black, 
10 Vet. App. at 284.  The record shows that the appellant had 
training as an operation room technician and as a dental 
technician and she worked as a licensed practical nurse.  On 
the other hand, the physician who examined the appellant in 
March 1979 and October 1980 had the expertise to render a 
neurological diagnosis.  

The Board may also consider whether self-interest may be a 
factor in making such statements.  See Cartright, supra; 
Pond, supra.  The appellant's interest in this matter may 
influence her opinion.  

Thus, the Board concludes that the appellant's statements 
regarding the onset of her bilateral elbow disorder have 
little weight and the medical evidence dated in March 1979 
and October 1980 has more evidentiary weight.  The Board 
finds that the preponderance of the evidence shows that the 
appellant was not disabled by a bilateral elbow disorder due 
to an injury or disease during her period of active duty for 
training, and the appellant's current bilateral elbow 
disorder did not have its onset during her period of active 
duty for training.  

The Board also notes that since the appellant has not 
established status as a veteran, she is not entitled to the 
benefit of the legal presumptions pertaining to service 
connection for certain diseases such as a neurological 
disorder, under 38 U.S.C.A. § 1112 and 38 C.F.R. §§ 3.307, 
3.309.  

In conclusion, the Board finds that the preponderance of the 
evidence shows that the appellant was not disabled by a 
bilateral elbow disorder due to an injury or disease during 
her period of active duty for training, and the appellant's 
current bilateral elbow disorder did not have its onset 
during her period of active duty for training.  As discussed, 
service connection may be granted for a disease or injury 
incurred in or aggravated by a period of "active service."  
In order for active duty for training to be characterized as 
"active service" under the statutory provisions, the evidence 
must show that the appellant was disabled during such 
training from an injury incurred in or aggravated by the line 
of duty.  In this case, the evidence does not show that the 
appellant was disabled as a result of any such injury or 
symptoms or disease during the period of active duty for 
training.  See Mercado-Martinez, supra.  As such, no 
pertinent period of National Guard service constitutes 
"active service" for purposes of entitlement to compensation 
under Title 38.  The Board finds that the appellant has not 
established that she is entitled to "veteran" status based on 
a bilateral elbow disorder for a period of service in the 
National Guard.  As veteran status has not been established, 
the appellant is not eligible to receive VA disability 
compensation on the basis of her National Guard service.  See 
Paulson v. Brown, 7 Vet. App. 466, at 470 (1995).  In light 
of the foregoing, service connection is not warranted for a 
bilateral elbow disorder, and the appellant's claim is 
accordingly denied.


ORDER

Entitlement to service connection for a bilateral knee 
disorder is denied.

Entitlement to service connection for a bilateral elbow 
disorder is denied.


REMAND

For reasons which will be discussed below, the Board finds 
that additional development is needed prior to a 
determination as to the merits of the claim currently on 
appeal.  During the pendency of this appeal, the Veterans 
Claims Assistance Act of 2000 was enacted.  The Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5103, 5103A, 5107, and 5126, and codified as amended 
at 5102, 5103, 5106 and 5107 (West 2002)) redefined VA's duty 
to assist a veteran in the development of a claim.  
Guidelines for the implementation of the VCAA that amended VA 
regulations were published in the Federal Register in August 
2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  

The VCAA specifically provides that the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  VCAA.  38 U.S.C. 
§ 5103A(b)(1), (2).  An examination is deemed "necessary" if 
the evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  VCAA.  38 U.S.C. § 5103A(b)(1), (2).

The appellant claims that she is entitled to service 
connection for a bilateral hand disorder to include 
tendonitis and bilateral carpal tunnel syndrome.  She 
contends that such disorders first manifested during her 
period of active duty for training.  The record shows that 
the appellant served on active duty for training from 
November 1979 to December 1980.  An October 1980 treatment 
record indicates that the appellant had complaints of pain 
and swelling in the left hand and some numbness in the right 
hand as well.  The impression was tendonitis of the left hand 
and rule out carpal tunnel syndrome.  The medical evidence 
shows that there is a current diagnosis of bilateral carpal 
tunnel syndrome.  The Board finds that a medical examination 
is necessary to determine whether the appellant was disabled 
from carpal tunnel syndrome and tendonitis during her period 
of active duty for training, and if there is a medical 
relationship between the current bilateral carpal tunnel 
syndrome and the appellant's period of active duty for 
training.  The Board also finds that a medical examination is 
necessary in order to determine if the appellant currently 
has tendonitis, and if so, whether there is a relationship 
between the current diagnosis and the appellant's period of 
active duty for training.    

Accordingly, this case is remanded for the following action: 

1.  The RO should schedule the appellant 
for an examination to determine the 
nature and etiology of the bilateral 
carpal tunnel syndrome and a bilateral 
hand disorder to include tendonitis.  The 
claims folder should be made available to 
the examiners for review in conjunction 
with the examination.  The examiner 
should indicate whether the appellant 
currently has tendonitis of the hands.  
The examiner should render a medical 
opinion as to the etiology and date of 
onset of the carpal tunnel syndrome and 
tendonitis, if found.  The examiner 
should render a medical opinion as to 
whether the appellant was disabled from 
carpal tunnel syndrome and tendonitis 
during her period of active duty for 
training, and if so, whether the current 
diagnosis of bilateral carpal tunnel 
syndrome and tendonitis, if any, are 
related to the appellant's period of 
active duty for training.  The examiner 
should provide the complete rationale for 
all conclusions reached.  The report of 
the examination should be associated with 
the veteran's VA claims folder.

2.  When the RO is satisfied that the 
record is complete, the RO should review 
all of the evidence of record, including 
all new evidence, and readjudicate the 
issues of entitlement to service 
connection for bilateral carpal tunnel 
syndrome and a bilateral hand disorder to 
include tendonitis.   If all the desired 
benefits are not granted, an appropriate 
supplemental statement of the case should 
be furnished to the appellant.  She 
should be afforded an opportunity to 
respond to the supplemental statement of 
the case before the claims folder is 
returned to the Board for further 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



